Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on December 18, 2020 for patent application 16/751719. 
  
Status of Claims
2.	Claims 1-20 were examined in the previous office action dated October 8, 2020. As a response to the October 8, 2020 office action, Applicant has Amended claims 1 and 12; Cancelled claim 15; and Added claim 21.
Claims 1-14 and 16-21 are now presented for examination in this office action.

Terminal Disclaimer
3.	The terminal disclaimer filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 10,547,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Forbes, Jr. et al. (U.S. Publication Number: 2009/0062970). 
As to independent claim 1, Forbes discloses a system for managing power on an electric power grid, comprising: 
a server and a database in network communication with at least one power consuming device (e.g., managing consumption of power supplied by an electric utility to power consuming devices includes at least one client device and a server; when a power reduction is requested by the utility, the server selects, based on client device information stored in the database, at least one client device to which to issue a power reduction message that indicates at least one of an amount of power to be reduced and an identification of a controllable device to be instructed to disable a flow of power) (see Abstract); 
wherein the at least one power consuming device participates in the electric power grid by consuming power and/or providing power curtailment (e.g., UCC command processor 104 may send a response to a "How Much" command or an "Event Ended" status confirmation to a utility control center 200; a response to a "How Much" command returns an amount of power that can be cut; an "Event Ended" acknowledgement message confirms that the present ALD server transaction has ended) (see Paragraph [0039]); 
wherein the database generates a supply equivalence value for the at least one power consuming device based on an amount of power available to be reduced by the at least one power consuming device (e.g., master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which active load clients 300 and/or individually controlled devices to 
wherein the supply equivalence value is a monetary supply equivalence value (e.g., customers may also receive incentives and awards for participation in the power load management system 10 through a customer rewards program 150; controlled by the power load management system 10 to save energy at peak load times and to accumulate power savings or carbon credits which may be used to receive reward incentives based upon the total amount of power or carbon saved by the customer;  customer may also agree to allow management of power consumption during non-peak times to sell back excess power to the utility, while simultaneously accumulating power savings or carbon credits) (see Paragraph [0054] and [0065]); 
wherein the supply equivalence value is transformed into settlement grade data (e.g., carbon savings application 132 determines carbon credits based on government approved or supplied formulas and stores the determined carbon credits on a per customer and/or per utility basis) (see Paragraph [0080]);
wherein the system is configured to make financial settlements based on the settlement grade data for the at least one power consuming device (e.g., each report may contain a cumulative total of power savings over the prior billing cycle, details of the amount of power saved per controlled device e.g., breaker or appliance, power savings from utility directed events, power savings from customer directed events, devices being managed, total carbon equivalents used and saved during the period, and/or specific details for each Cut event in which the customer's active load client 300 participated) (see Paragraph [0054]); and 
wherein the system forms at least one Power Trade Block (PTB) unit by aggregating the supply equivalence value of each of the at least one power consuming device (e.g., a power savings application 120 may be optionally included to calculate the total amount of power saved by each utility during a 
As to independent claim 12, Forbes discloses a system for managing power on an electric power grid, comprising: 
a server and a database in network communication with a multiplicity of power consuming devices (e.g., managing consumption of power supplied by an electric utility to power consuming devices includes at least one client device and a server; when a power reduction is requested by the utility, the server selects, based on client device information stored in the database, at least one client device to which to issue a power reduction message that indicates at least one of an amount of power to be reduced and an identification of a controllable device to be instructed to disable a flow of power) (see Abstract); 
wherein the multiplicity of power consuming devices participates in the electric power grid by consuming power and/or providing power curtailment (e.g., master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which active load clients 300 and/or individually controlled devices to switch to the "OFF" state based upon present power consumption data stored in the ALD database 124) (see Paragraph [0046]); 
wherein the server generates at least one profile for each of the multiplicity of power consuming devices including information about controllable energy consuming devices and related individual structures or service points (e.g., customers may also receive incentives and awards for participation in the power load management system 10 through a customer rewards program 150; 
wherein the database generates a supply equivalence value for each of the multiplicity of power consuming devices based on the amount of power available to be reduced by each of the multiplicity of power consuming devices (e.g., each report may contain a cumulative total of power savings over the prior billing cycle, details of the amount of power saved per controlled device e.g., breaker or appliance, power savings from utility directed events, power savings from customer directed events, devices being managed, total carbon equivalents used and saved during the period, and/or specific details for each Cut event in which the customer's active load client 300 participated) (see Paragraph [0054]); 
wherein the supply equivalence value is confirmed by measurement and verification of reduction in consumed power (e.g., UCC command processor 104 may send a response to a "How Much" command or an "Event Ended" status confirmation to a utility control center 200; a response to a "How Much" command returns an amount of power that can be cut; an "Event Ended" acknowledgement message confirms that the present ALD server transaction has ended) (see Paragraph [0039]); 

wherein the system forms at least one Power Trade Block (PTB) unit by aggregating the supply equivalence value of each of the multiplicity of power consuming devices in real time or near real time (e.g., a power savings application 120 may be optionally included to calculate the total amount of power saved by each utility during a power reduction event, referred to herein as a "Cut event", as well as the amount of power saved for each customer whose active load client 300 reduced the amount of power delivered. The power savings application 120 accesses the data stored in the ALD database 124 for each customer serviced by a particular utility and stores the total cumulative power savings e.g., in megawatts per hour, accumulated by each utility for each Cut event in which the utility participated as an entry in the utility Power and Carbon "P&C" database 134) (see Paragraph [0047]-[0048]). 
As to dependent claim 2, Forbes teaches the system of claim 1, wherein the supply equivalence value includes measurement and verification of reduction in consumed power for the at least one power consuming device (e.g., UCC command processor 104 may send a response to a "How Much" command or an "Event Ended" status confirmation to a utility control center 200; a response to a "How Much" command returns an amount of power that can be cut; an "Event Ended" acknowledgement message confirms that the present ALD server transaction has ended) (see Paragraph [0039]). 
As to dependent claim 3, Forbes teaches the system of claim 1, wherein the supply equivalence value for the at least one power consuming device is generated further based upon historical consumption, real-time consumption and baseline consumption data for each of the at least one power consuming device (e.g., ALD database 124 contains customer contact information, such as names, addresses, phone numbers, email addresses, and associated utility companies for all customers having 
As to dependent claim 4, Forbes teaches the system of claim 1, wherein the server transforms the supply equivalence value into settlement grade data by the application of standards, regulations, policies, requirements, and combinations thereof based upon grid operators, governing authorities, and market participants (e.g., carbon savings application 132 determines carbon credits based on government approved or supplied formulas and stores the determined carbon credits on a per customer and/or per utility basis) (see Paragraph [0080]). 
As to dependent claim 5, Forbes teaches the system of claim 1, wherein the financial settlements are made in real-time or near real-time (e.g., ALC manager 108 stores or logs the power consumption and device status information in the ALD database 124 in a record corresponding to the specified active load client 300 and its associated customer and serving utility) (see Paragraph [0075]). 
As to dependent claim 6, Forbes teaches the system of claim 1, wherein the server generates at least one profile for the at least one power consuming device including information about controllable energy consuming devices and related individual structures or service points (e.g., utilities or a third party system operator may enter into agreements with product and/or service providers to offer system participants discounts on products and services offered by the providers based upon certain participation levels or milestones) (see Paragraph [0054]). 
As to dependent claim 7, Forbes teaches the system of claim 6, wherein the server aggregates a plurality of profiles into at least one group based on at least one predetermined criterion (e.g., each report may contain a cumulative total of power savings over the prior billing cycle, details of the amount of power saved per controlled device e.g., breaker or appliance, power savings from utility directed events, power savings from customer directed events, devices being managed, total carbon equivalents 
As to dependent claim 8, Forbes teaches the system of claim 6, wherein the at least one profile is generated by the server based on set points, energy used in a given time period, average energy used in the given time period, drift time per unit temperature, average drift time, power time per unit temperature, and/or average power time per unit temperature (e.g., each report may contain a cumulative total of power savings over the prior billing cycle, details of the amount of power saved per controlled device e.g., breaker or appliance, power savings from utility directed events, power savings from customer directed events, devices being managed, total carbon equivalents used and saved during the period, and/or specific details for each Cut event in which the customer's active load client 300 participated) (see Paragraph [0054]). 
As to dependent claim 9, Forbes teaches the system of claim 1, wherein the server receives or initiates power control commands requiring a change in an amount of electric power consumed by the at least one power consuming device (e.g., ALC manager 108 then sends a "Turn Off" or equivalent transaction message or command to each active load client 300, along with a list of the devices to be turned off and a "change state to off" indication for each device 402-412, 420 in the list) (see Paragraph [0076]). 
As to dependent claim 10, Forbes teaches the system of claim 1, wherein an algorithm or machine intelligence prevents a same service point from being picked first for curtailment every time power consumption is reduced (e.g., managing consumption of power supplied by an electric utility to power consuming devices includes at least one client device and a server; when a power reduction is requested by the utility, the server selects, based on client device information stored in the database, at least one client device to which to issue a power reduction message that indicates at least one of an 
As to dependent claim 11, Forbes teaches the system of claim 1, wherein service points are identified for energy dissipation of excess power added by renewable energy sources including a wind energy source or a solar energy source (e.g., alternative power generation; customers may also receive incentives and awards for participation in the power load management system 10 through a customer rewards program 150; controlled by the power load management system 10 to save energy at peak load times and to accumulate power savings or carbon credits which may be used to receive reward incentives based upon the total amount of power or carbon saved by the customer; customer may also agree to allow management of power consumption during non-peak times to sell back excess power to the utility, while simultaneously accumulating power savings or carbon credits) (see Paragraph [0028], [0054], [0065]). 
As to dependent claim 13, Forbes teaches the system of claim 12, wherein the server receives or initiates power control commands requiring a change in an amount of electric power consumed by the multiplicity of power consuming devices (e.g., ALC manager 108 then sends a "Turn Off" or equivalent transaction message or command to each active load client 300, along with a list of the devices to be turned off and a "change state to off" indication for each device 402-412, 420 in the list) (see Paragraph [0076]). 
As to dependent claim 14, Forbes teaches the system of claim 12, wherein the supply equivalence value is in units of capacity, demand, electrical power flow, time, monetary equivalent, or combinations thereof (e.g., utilities or a third party system operator may enter into agreements with product and/or service providers to offer system participants discounts on products and services offered by the providers based upon certain participation levels or milestones) (see Paragraph [0054]). 
As to dependent claim 16, Forbes teaches the system of claim 12, wherein the server aggregates a plurality of profiles into at least one group based on at least one predetermined criterion (e.g., each report may contain a cumulative total of power savings over the prior billing cycle, details of the amount of power saved per controlled device e.g., breaker or appliance, power savings from utility directed events, power savings from customer directed events, devices being managed, total carbon equivalents used and saved during the period, and/or specific details for each Cut event in which the customer's active load client 300 participated) (see Paragraph [0054]). 
As to dependent claim 17, Forbes teaches the system of claim 12, wherein the supply equivalence value is a monetary supply equivalence value (e.g., utilities or a third party system operator may enter into agreements with product and/or service providers to offer system participants discounts on products and services offered by the providers based upon certain participation levels or milestones) (see Paragraph [0054]).  
As to dependent claim 18, Forbes teaches the system of claim 12, wherein the at least one profile is generated by the server based on set points, energy used in a given time period, average energy used in the given time period, drift time per unit temperature, average drift time, power time per unit temperature, and/or average power time per unit temperature (e.g., each report may contain a cumulative total of power savings over the prior billing cycle, details of the amount of power saved per controlled device e.g., breaker or appliance, power savings from utility directed events, power savings from customer directed events, devices being managed, total carbon equivalents used and saved during the period, and/or specific details for each Cut event in which the customer's active load client 300 participated) (see Paragraph [0054]). 
As to dependent claim 19, Forbes teaches the system of claim 12, wherein an algorithm or machine intelligence prevents a same service point from being picked first for curtailment every time power consumption is reduced (e.g., managing consumption of power supplied by an electric utility to 
As to dependent claim 20, Forbes teaches the system of claim 12, wherein service points are identified for energy dissipation of excess power added by renewable energy sources including a wind energy source or a solar energy source (e.g., alternative power generation; customers may also receive incentives and awards for participation in the power load management system 10 through a customer rewards program 150; controlled by the power load management system 10 to save energy at peak load times and to accumulate power savings or carbon credits which may be used to receive reward incentives based upon the total amount of power or carbon saved by the customer; customer may also agree to allow management of power consumption during non-peak times to sell back excess power to the utility, while simultaneously accumulating power savings or carbon credits) (see Paragraph [0028], [0054], [0065]).
As to dependent claim 21, Forbes teaches the system of claim 1, wherein the at least one power consuming device includes at least one heating, ventilation, and air conditioning HVAC unit (e.g., HVAC unit) (see Figure 1).

Response to Arguments
5.	Applicant’s arguments filed on December 18, 2020 have been fully considered.  The arguments are not persuasive and do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:Forbes fails to disclose “the database generates a supply equivalence value for the at least one power consuming device based on an amount of power available to be reduced”
Examiner Responds:
Examiner is not persuaded. In addition to claimed limitations disclosed by prior art examples presented in the office action above, see Forbes abstract for “managing consumption of power supplied by an electric utility to power consuming devices includes at least one client device and a server; when a power reduction is requested by the utility, the server selects, based on client device information stored in the database, at least one client device to which to issue a power reduction message that indicates at least one of an amount of power to be reduced and an identification of a controllable device to be instructed to disable a flow of power.” Under such consideration, the prior art the database generates a supply equivalence value for the at least one power consuming device based on an amount of power available to be reduced, as claimed.

Applicant Argues:Forbes fails to disclose “the system is configured to make financial settlements based on the supply equivalence value”
Examiner Responds:
Examiner is not persuaded. In addition to claimed limitations disclosed by prior art examples presented in the office action above, see Forbes paragraph [0047]-[0048] for “a power savings application 120 may be optionally included to calculate the total amount of power saved by each utility during a power reduction event, referred to herein as a Cut event, as well as the amount of power saved for each customer whose active load client 300 reduced the amount of power delivered. The power savings application 120 accesses the data stored in the ALD database 124 for each customer serviced by a particular utility and stores the total cumulative power savings e.g., in megawatts per hour, accumulated by each utility for each Cut event in which the utility participated as an entry in the utility Power and Carbon P&C database 134.” Under such consideration, the prior art teaches the system is configured to make financial settlements based on the supply equivalence value, as claimed.

Applicant Argues:Forbes fails to disclose “the system forms at least one Power Trade Block (PTB) unit by aggregating the supply equivalence value of each of the at least one power consuming device”
Examiner Responds:
Examiner is not persuaded. In addition to claimed limitations disclosed by prior art examples presented in the office action above, see Forbes paragraph [0071]-[0072] for “master event manager then sends 710 a Cut transaction or event message or command to the ALC manager 108 identifying the amount of power e.g., in megawatts, that must be removed from the power system supplied by the utility.” Under such consideration, the prior art teaches the system forms at least one Power Trade Block (PTB) unit by aggregating the supply equivalence value of each of the at least one power consuming device.



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117